Cross appeals from a judgment of the,Supreme Court in favor of plaintiff against defendant and third-party plaintiff and in favor of third-party plaintiff against third-party defendant entered June 3, 1959, in New York County, upon a verdict rendered at a Trial and Special Term. Third-party defendant appeals from that part of said judgment which awarded judgment over in favor of defendant and third-party plaintiff. Defendant and third-party plaintiff appeals from that part of said judgment in favor of plaintiff and in favor of third-party defendant dismissing the second cause of action in the third-party complaint.
Judgment affirmed, with costs.